Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas J. Savoca petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed. R. Civ. P. 59(e) motion to alter or amend the judgment denying relief on his 28 U.S.C.A. § 2255 (West Supp.2010) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court, on June 8, 2010, denied Savo-ca’s motion to alter or amend the judgment. In light of this recent ruling, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *449the court and argument would not aid the decisional process.

PETITION DENIED.